DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the flame spraying”, “the epoxy layer”, “the polymer powder” which all lack antecedent basis in the claim.  It appears that the claim should be dependent on claim 6 rather than claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 9-11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crites et al., US 3,803,485
Regarding claim 1, Crites discloses a method for monitoring a protective layer over a substrate (Abstract; electrically non-conductive coating is monitored), the method comprising applying an insulating protective layer on a substrate (Fig. 1; coating 12 is non-conducting and is provided on base 10, regarded as a substrate);  applying a conductive layer on the insulating protective layer (Fig. 1; conducting coating 14 is on the layer 12);  and measuring electrical and electronic parameters between the substrate and the conductive layer (Fig. 1; ohmmeter 22 reading is between layer 14 and base 10), wherein the electrical and electronic parameters measurement will provide an indication of health of the insulating protective layer (Fig. 2; a crack 24 in the layer 12 is detected based on the resistance measurement, therefore the measurement is an indication of the health of the layer 12). 
 	Regarding claim 2, Crites discloses wherein the substrate is conductive (Col. 3 line 10; base metal 10). 
Regarding claim 3, further comprising mounting a first sensor to the substrate (Fig. 1; lead 20 end);  and mounting a second sensor to the conductive layer (Fig. 1; lead 18 end), wherein the measuring electrical and electronic parameters includes connecting to at least one of the first and the second sensors (Fig. 1; as shown leads are connected to ohmmeter 22). 
 	Regarding claim 9, Crites discloses wherein the applying the conductive layer includes metal spraying a metal layer (Col. 5 lines 5-15).

Regarding claim 11, Crites discloses further comprising mounting a first sensor to the initial conductive layer; and mounting a second sensor to the conductive layer, wherein the measuring electrical and electronic parameters includes connecting to the first sensor and the second sensor (Fig. 1, 8; same measurement as in fig. 1 is done to the structure of fig. 8 since the measurement is made between the conductive layers). 
Regarding claim 16, Crites discloses wherein the substrate is a structure (Background). 

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crites, US 4,484,132
Regarding claim 4, Crites discloses a method for monitoring a protective layer over a substrate (Abstract; crack detection sensor for detecting a crack in a layered sensor), the method comprising applying an insulating protective layer on a substrate (Fig. 4; layer 21 is an insulating substrate which is layered on surface P considered a substrate);  applying a conductive layer on the insulating protective layer (Fig. 4; conducting line 22 is applied on insulator layer 21);  and measuring electrical and electronic parameters between the substrate and the conductive layer (Fig. 1; leads 24 connected to conductive line 22 to monitor ruptures), wherein the electrical and electronic parameters measurement will provide an indication of health of the insulating protective layer (Col. 4 lines 50-55; “Electrical leads 24 are connected to the grid and are . 
 
Claim(s) 1, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marya et al., US 20200141890
Regarding claim 1, Marya discloses a method for monitoring a protective layer over a substrate (Abstract; condition of layered coating monitored), the method comprising applying an insulating protective layer on a substrate (Fig. 5a; layer 114d is non-conductive and is over base 110);  applying a conductive layer on the insulating protective layer (Fig. 5a; layer 114c is conductive and is over 114d);  and measuring electrical and electronic parameters between the substrate and the conductive layer (Fig.5a; voltmeter 200b coupled to 114e and 114d and is between base 110 and 114c), wherein the electrical and electronic parameters measurement will provide an indication of health of the insulating protective layer (Fig. 5a-6; See fig. 6 showing the voltage characteristics of a scratch in the coating).
Regarding claims 17 and 18, Marya discloses further comprising applying additional insulating and conductive layers (layers  114b, 114a being non-conductive and conductive layers as well as layer 114e which is conductive) and mounting additional sensors to various ones of the additional insulating and conductive layers (Fig. 5a; wires 210a-210d being  sensors as it carries a charge and is mounted to the layers), wherein the measuring electrical and electronic parameters includes connecting to at least a subset of the additional sensors (Fig. 5a; voltmeters .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al., US 20200141890 in view of Katz et al., US 6,146,709
Regarding claim 5, Marya discloses wherein the applying the insulating protective layer includes thermal spraying (para [0034]). Marya does not explicitly disclose forming the protective layer includes flame spraying a polymer powder. However, Katz is in the same field of Marya (coatings for oil and natural gas components) and discloses forming a protective layer includes flame spraying a polymer powder (Col. 5 lines 65- Col. 6 lines 5; flame spraying thermoplastic powder).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the applying of the insulation by flame spraying as taught by Katz into forming the insulation layer of Marya for the benefit of providing a stronger bond in the protective layer and other layers in order to form a more durable coating.  
 Regarding claim 6, Marya discloses forming an insulating protective layer includes applying an epoxy layer and applying a polymer layer (para [0036]; non-conductive layer includes ceramic reinforced polymer, epoxy polymer; non-conductive layer can also include additional polymer ceramic coating).  

Regarding claim 7, Marya is silent wherein the flame spraying a polymer powder onto the epoxy layer includes flame spraying the polymer powder onto the epoxy layer before the epoxy layer cures so that the polymer powder is imbedded into the epoxy layer. However Katz discloses forming a protective insulating layer includes flame spraying the polymer powder onto the epoxy layer before the epoxy layer cures so that the polymer powder is imbedded into the epoxy layer (Col. 5 lines 65- Col. 6 lines 5; flame spraying thermoplastic powder onto epoxy, subsequent embedding of powder in epoxy).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate forming the protective layer as taught by Katz into the sensor of Marya for the benefit of providing a strong bond between layers of the insulating layers as well as the other layers in order to provide a durable coating.
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crites et al., US 3,803,485 in view of Bohl et al., US 20120057617
. 

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crites et al., US 3,803,485 in view of Dowling et al., US 20100025261
Regarding claim 12, Crites is silent in wherein the substrate is a pipe. However, Dowling is in the field of structural monitoring and discloses that corrosion monitoring may be done on structures (i.e substrate) which is a pipe (para [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the monitoring of metal structures such as pipes as taught by Dowling into the base of Crites since the base of Crites is a metal structure and pipes are commonly metal and the device would perform in the same manner since both structures are conductive in order to determine a corrosion of the pipeline.
Regarding claim 13, Crites is silent in wherein the substrate is a bridge. However, Dowling is in the field of structural monitoring and discloses that corrosion monitoring may be done on structures (i.e substrate) which is a bridge (para [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the 
Regarding claim 14, Crites is silent in wherein the substrate is a tank. However, Dowling is in the field of structural monitoring and discloses that corrosion monitoring may be done on structures (i.e substrate) which is a storage tank (para [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the monitoring of metal structures such as tanks as taught by Dowling into the base of Crites since the base can be a metal structure and storage tanks such as pressure tanks are commonly metal and the device would perform in the same manner since both structures are conductive in order to determine a corrosion of the tank.    
Regarding claim 15, Crites is silent in wherein the substrate is a vessel. However, Dowling is in the field of structural monitoring and discloses that corrosion monitoring may be done on structures (i.e substrate) which is a vessel (para [0061]; storage tank is a vessel).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the monitoring of metal structures such as tanks as taught by Dowling into the base of Crites since the base can be a metal structure and storage tanks such as pressure tanks are commonly metal and the device would perform in the same manner since both structures are conductive in order to determine a corrosion of the tank.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868